OPINION — AG — **** ECONOMIC DEVELOPMENT PROGRAM-CREATION-LEVY **** ONCE A BOARD OF COUNTY COMMISSIONERS BY RESOLUTION PROVIDES FOR THE ESTABLISHMENT OF A COUNTY-WIDE ECONOMIC DEVELOPMENT PROGRAM UNDER THE PROVISIONS OF 19 O.S. 1968 Supp., 1101-1104 [19-1101] — [19-1104], IT IS MANDATORY THAT THE COUNTY EXCISE BOARD ANNUALLY LEVY AND APPROPRIATE AN AMOUNT EQUAL TO ONE-HALF MILL ON THE DOLLAR OF THE PROCEEDS OF THE AD VALOREM TAX LEVY OF THE COUNTY TO PROVIDE FOR THE FINANCING OF SUCH ECONOMIC DEVELOPMENT PROGRAM W. J. MONROE